LANE, J.
took a view of the origin of the jury trial, and the modes of conducting them. He adverted to seyeral material changes in the machinery of trying causes to the jury, bringing the practice down to the present time. (The reporter has no minute of h'is. opinion.)
Upon the two first points, the court were clearly of opinion there was no error in the charge of the court below. The stream was sufficiently described as in the township, and by the name of the middle forh of Leaver. It was no way material that some persons called it little Beaver. As to the main point urged by counsel, that the court below interfered with the province of the jury in ^charging upon the facts. The court thought it difficult, if [114: not impossible, so to conduct a jury trial in such a manner as not to convey to the jury in some way the opinion of the judge on the facts. The judge is to decide the law, arid direct its application to the facts; but the jury are still to judge of and find the facts. The court thought it not true, that jurors are the sole judges of facts. It is every day’s practice to apply to the court to set aside verdicts, because they are contrary to the evidence and the facts. It is the province of the court to aid the jury in their search for truth. What is fairly done to that end cannot be objected to as error. If the judge forget his duty, and act corruptly, he should be impeached. There is nothing in the record showing any impropriety in the court below on the trial of this case.
The judgment is affirmed.